Citation Nr: 0948982	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of injury 
to the right foot, to include traumatic neuroma and traumatic 
osteoarthritis.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1954 to August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Muskogee, Oklahoma (RO).

In June 2005, a hearing was held before the undersigned, who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

In October 2005, the Board promulgated a decision, reopening 
the Veteran's claim of service connection for residuals of an 
injury to the right foot, and remanded the case to the RO for 
additional development of that issue as well as another issue 
of service connection on appeal.  That other claim on appeal 
was subsequently granted by the RO, and it is no longer 
before the Board for appellate consideration.  

As noted in the Board's October 2005 decision, in a statement 
received by the RO in June 2005, the Veteran has raised the 
issue of service connection for a back disability.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for further appropriate consideration. 


FINDINGS OF FACT

1.  The Veteran has testified that he injured his right foot 
in a crush injury during active service in 1955. 

2.  Service treatment records affirmatively show that the 
Veteran was treated for a twisting injury to the right ankle 
in September 1955; a crush injury to the right foot is not 
documented in the service record.

3.  Reports of VA examinations in March 2007 and March 2008 
reveal that the Veteran is currently diagnosed with traumatic 
osteoarthritis of the right ankle; a neuroma of the right 
foot was not shown on these most current medical 
examinations.

4.  There is medical evidence relating the Veteran's current 
right ankle disorder to a reported injury during active 
service.  


CONCLUSION OF LAW

Traumatic osteoarthritis of the right ankle was incurred as 
the result of injury during active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes but is not limited to service 
treatment records, service personnel records, private medical 
records, VA examination reports, and the Veteran's testimony 
and statements.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim of service 
connection for the residuals of an injury to the right foot.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, a veteran is competent to testify as to 
a condition within his knowledge and personal observation.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Veteran had active service from January 1954 to August 
1958.  Service treatment records reveal that in September 
1955 he was treated for what was identified as a twisting 
injury to his right ankle.  X-ray examination did not reveal 
any fracture and the diagnosis was sprained right talo-tarsal 
joint.  In August 1957 he was treated for right heal pain, 
which was evaluated as being a stone bruise or early plantar 
wart.  On separation examination in August 1958, the 
Veteran's feet were evaluated as "normal."  

The Veteran has consistently asserted that he sustained a 
crush injury to his right foot during service.  He has made 
this claim in numerous written statements and in his June 
2005 hearing testimony before the undersigned.  His testimony 
was that during service, while he was working as an Air Force 
aircraft mechanic in Germany, temporary metal steps collapsed 
and caught both of his feet between the steps.  He stated 
that he got his left foot out by himself but that his right 
foot was pinned between the steps, requiring several other 
airmen to help extract his foot.  He also testified that his 
foot swelled and that he was hospitalized in a German 
hospital (which records were not available).  Service 
treatment records do not reflect any such hospitalization, 
but the Veteran's discharge papers, DD Form 214, do reveal 
that he served as an aircraft mechanic in the Air Force and 
that he had three years of foreign service.  The Veteran has 
submitted copies of orders showing that he served in Germany.  

An August 2003 letter from a private podiatrist states that 
the Veteran had a traumatic neuroma of the right foot in the 
"second and third interspaces," which was related to the 
history of in-service right foot trauma recounted by the 
Veteran above.  A July 2005 letter from a private physician 
essentially recounts the Veteran's history of in-service foot 
trauma and evaluation of resulting numbness of the feet, as 
indicated by the podiatrist above.  

In March 2007, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran again recounted a 
history of a crush injury to his right foot during service.  
The examiner reviewed the medical evidence of record in the 
claims file, noting the twisting injury during service and 
the lack of medical evidence related to a crush injury of the 
right foot.  Physical examination revealed edema of both feet 
and ankles.  X-ray examination of the right foot revealed a 
"bone spur on the calcaneum and mild hallux valgus deformity 
of the first toe."  

In March 2008, another Compensation and Pension examination 
of the Veteran was conducted.  Again, the Veteran reported a 
history of a crush injury to the right foot during service.  
Abnormal shoe wear pattern was noted.  The examiner 
specifically indicated that the Veteran had progression of 
the traumatic osteoarthritis of the ankles, with a history of 
heavy objects falling on the ankles during service.  

In sum, there is current medical evidence of record in the 
form of the two recent VA examination reports, which reveal 
that the Veteran has traumatic arthritis of the right ankle 
as demonstrated, by X-ray evidence.  On those comprehensive 
VA examinations, there was no finding - X-ray or otherwise - 
of a traumatic neuroma, which was previously noted by a 
private podiatrist many years earlier.  While it is 
acknowledged that a private podiatrist in 2003 has related a 
traumatic neuroma of the right foot to the Veteran's reported 
history of in-service foot trauma, the Veteran subsequently 
underwent two VA examinations that disclosed the disability 
of right ankle osteoarthritis, and not neuroma.  The 2007 VA 
examiner specifically noted the September 1955 right foot 
sprain injury during the review and evaluation of the 
Veteran's right foot.  The 2008 VA examiner related the 
current diagnosis of traumatic arthritis of the right ankle 
to the Veteran's documented right foot injury during active 
service.  

The Veteran has consistently reported having a right foot 
injury during service.  While the record is not clear as to 
whether the "crush" injury in 1955, as described by the 
Veteran, is the same incident that was documented in the 
service treatment records as being a "twisting" injury to 
the right ankle in September 1955, the Veteran is competent 
to testify as to the occurrence of an injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence of 
record does support that the Veteran was stationed in 
Germany, as he asserts, and that a service treatment record 
in 1955 shows an injury to the right lower extremity, 
specifically a twisting injury to the right ankle as opposed 
to a crush injury to the right foot.  When all the evidence 
is considered, the Board concludes that the currently 
diagnosed right ankle osteoarthritis has been medically 
related to a documented injury to the right foot during 
service.  Accordingly, the Veteran's claim for service 
connection for residuals of a right foot injury is warranted.  


ORDER

Service connection for traumatic osteoarthritis of the ankle, 
as the residual of injury to the right foot during service, 
is granted.  



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


